Opinion filed March 22, 2007 
















 








 




Opinion filed March 22, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00246-CV 
                                                    __________
 
                      PAUL W. HANNEMAN D/B/A CLOUD NINE AND 
      EMERALD
INFINITY TETONS, INC., Appellants
 
                                                             V.
 
                  JAGUARS
GOLD CLUB TYE, TEXAS ET AL, Appellees
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                   Trial
Court Cause No. 7780-D
 

 
                                              M
E M O R A N D U M   O P I N I O N




On
August 15, 2006, the trial court signed its judgment granting appellees plea to
the jurisdiction and dismissing appellants= claims. 
Appellants filed their notice of appeal on September 13, 2006.  The clerk=s
record was filed in this court on October 2, 2006.  The filing fee has been paid.  
Appellants
have failed to respond in writing as requested in this court=s letters of October 2, 2006, and February
23, 2007.  Appellants have indicated in
two phone calls that they no longer desire to continue this appeal.  Appellants have failed to file a motion to
dismiss, failed to file a reporter=s record, and failed to file a response
showing grounds for continuing their appeal.
Therefore,
this appeal is dismissed.  Tex. R. App. P. 42.3.
 
PER
CURIAM
 
March 22, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.